MEMORANDUM **
Defendant Ruben Soza-Balderama appeals from the 51-month sentence imposed upon his plea of guilty to a charge of illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a). The district court sentenced Defendant after the Supreme Court issued United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), so we review for reasonableness, id. at 767.
Defendant argues that the district court erred in departing upward from Criminal History Category V to Category VI when assessing the advisory Sentencing Guidelines. Specifically, he asserts that the court improperly “considered the number of prior offenses rather than the nature of the offenses.”
The record discloses, however, that the court did consider more than the mere number of prior offenses (14 previous deportations and illegal reentries). Indeed, the sentencing hearing was a model of judicial discretion, thoroughness, and care. The court systematically considered all the factors set forth in 18 U.S.C. § 3553(a) in setting the sentence. Moreover, the commentary to U.S.S.G. § 4A1.3 does not make the number of crimes irrelevant; it simply suggests additional important factors that should be, and were, taken into account.
Defendant also argues that the district court violated the guidance of § 4A1.3 by departing more than one level at a time. But that section does not limit the court to a single-level upward departure.
We conclude that the district court properly calculated the Guidelines range, relied on the appropriate statutory criteria in setting a sentence, and imposed a sentence that is reasonable.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.